--------------------------------------------------------------------------------

Exhibit 10.1
 
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Separation Agreement”) dated October 19,
2015 is entered into by and between David M. DeMedio (“Executive” or “you”) and
USA Technologies, Inc. (the “Company”), and confirms the agreement that has been
reached with you in connection with your separation from the Company.


1.                   Termination of Employment.  You agree that your separation
shall be effective as of October 14, 2015 (the “Separation Date”) and, as of
such date, you shall resign from and cease to be employed by the Company and
each and every subsidiary or affiliate of the Company in all capacities,
including but not limited to, your capacity as Chief Services Officer, and
execute the Resignation Letter annexed hereto as Exhibit “A.”


2.                    Consulting Pay.  In consideration of your execution of
this Separation Agreement and your compliance with its terms and conditions,
including performance of the consulting services described in Section 9, the
Company, in good faith, agrees to provide you (subject to the terms and
conditions set forth in this Separation Agreement) with (i) an aggregate amount
of Two Hundred and Seventy Thousand Dollars ($270,000), and (ii) an aggregate
amount of Sixty-Seven Thousand Five Hundred Dollars ($67,500) (collectively, the
“Consulting Pay”), less withholding of taxes and other deductions required by
law. You will receive the Consulting Pay set forth in subsection (i) above in
twenty-six equal consecutive payments of $10,384.62 on a bi-weekly basis in
accordance with the Company’s regular payroll practices, commencing with the
first pay period following the date hereof. You will receive the Consulting Pay
set forth in subsection (ii) above in four equal quarterly installments of
$16,875 on January 14, 2016, April 14, 2016, July 14, 2016, and October 14,
2016.


1

--------------------------------------------------------------------------------

3.            Stock and Stock Options.  In addition to the Consulting Pay set
forth in paragraph 2 hereof, the Company will vest and provide you (subject to
the terms and conditions set forth in this Separation Agreement) with the
following:
 
a.            the 6,387 shares of Company common stock which were awarded to you
in connection with the 2014 Long Term Incentive Plan, and which would have
vested on June 30, 2016;


b.            the 7,396 shares of Company common stock which were awarded to you
as a bonus on July 24, 2015, and which would have vested on August 1, 2016;


c.            the 22,314 shares of Company common stock which were awarded to
you in connection with the 2015 Long Term Incentive Plan, of which 7,438 shares
vested on June 30, 2015, 7,438 would have vested on June 30, 2016, and 7,438
would have vested on June 30, 2017; and


d.           the 60,000 non-qualified stock options, exercisable at $1.80 per
share, which were awarded to you on August 24, 2014 under the 2014 Stock Option
Incentive Plan, of which 30,000 would have vested on September 1, 2016 and
30,000 would have vested on September 1, 2017.


The certificates representing the 36,097 shares referred to in paragraphs 3.a,
3.b and 3.c, and the 60,000 stock options referred to in Section 3.d shall be
issued to you within five (5) business days of the date hereof.
 
4.            Paid Time Off. Within five (5) business days of your execution of
this Separation Agreement, the Company shall provide you an amount that is
attributable to one-hundred and twenty (120) hours of your paid time off (“PTO”)
in accordance with the PTO Policy of the Company.
 


2

--------------------------------------------------------------------------------

5.                   No Other Payments, Benefits or Stock.  After the Separation
Date, you have relinquished any right to receive, and you will not receive, base
salary, annual or other bonus, any further Company stock or stock options, life
insurance coverage, long-term disability coverage, supplemental disability
coverage, automobile allowance, 401(k) plan contributions or paid vacation and
holidays compensation. You shall not participate or receive any benefits under
the Company’s fiscal year 2016 short-term cash incentive plan, which was
approved by the Board of Directors of the Company (the “Board”) on July 24, 2015
and modified on July 29, 2015, or the fiscal year 2016 long-term stock incentive
plan, which was approved by the Board on July 24, 2015. The only payments,
benefits, stock and stock options you shall receive are those set forth in
paragraphs 2, 3, 4 and 6 hereof, together with the indemnification rights in
accordance with paragraph 16 hereof.


6.                   COBRA.  If you timely elect continued group medical and
dental coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), the Company will pay directly or reimburse you
for: (a) the COBRA premium payments for you and your eligible dependents under
the Company’s group medical and dental insurance plans for the first twelve (12)
months following the Separation Date; provided, however, that you shall continue
to pay the applicable employee contribution, which shall be deducted from the
Consulting Pay.


7.                   Tax Obligations.  You have agreed that the Company may
deduct from the payments to be made to you pursuant to paragraph 2 any and all
required income and payroll taxes which it has customarily withheld from you
prior to the Separation Date.  Any and all income and payroll tax withholding
obligations of the Company in connection with the 36,097 shares of Company
common stock issuable to you pursuant to paragraphs 3.a, 3.b and 3.c hereof
shall be paid by you either through cancellation of the appropriate amounts of
the foregoing shares of Company common stock or your cash payment to the
Company. As the amount of your obligations under this paragraph 7 are not known
as of the date hereof, and in order to evidence your obligations under this
paragraph 7, the certificates representing the 36,097 shares to be issued to you
pursuant to paragraphs 3.a, 3.b and 3.c hereof will bear the following legend:
“The shares represented by this certificate are subject to all of the terms and
conditions of paragraph 7 of the Separation Agreement and Release dated October
19, 2015, a copy of which is on file and available for inspection during normal
business hours at the Company’s principal office.” The Company shall have this
legend removed following your satisfaction of your obligations under this
Section 7 with respect to the shares evidenced by the certificate.


3

--------------------------------------------------------------------------------

8.                    Continuing Obligations.  You have agreed to continue to be
bound by the provisions in Sections 5, 6 and 7 of your employment agreement with
the Company (as more fully defined in paragraph 12 hereof, the “DeMedio
Employment Agreement”), notwithstanding the provisions of paragraph 12 hereof,
which shall remain in full force and effect as to you subsequent to the date
hereof. The one-year periods referred to in Sections 5.b and 6 of the DeMedio
Employment Agreement shall commence on the Separation Date.


9.                   Cooperation and Consulting.  From and after the date
hereof, and in consideration of the payments being made to you pursuant to
paragraphs 2 and 3 hereof, you agree that you will diligently and in good faith
cooperate with, and provide consulting services to, the Company, its
subsidiaries and affiliates, and any of their officers, directors, shareholders,
agents, or employees with respect to: (a) requests for information about the
business of the Company or its subsidiaries or affiliates or your involvement or
participation therein; (b) transition and succession matters, including but not
limited to, preparing and delivering to the Company within five (5) business
days following the date hereof a written transition plan outlining all duties
that need to be transitioned; (c) in connection with any investigation or review
by the Company, the Company’s insurance carriers, or any federal, state or local
regulatory, quasi-regulatory or self-governing authority (including, without
limitation, the SEC), as any such investigation or review relates to events or
occurrences that transpired while you were employed by the Company; and (d) any
threatened or pending litigation against or involving the Company, including
making yourself available for interviews with attorneys and for depositions,
searching for, identifying and producing documents, electronic media and
information, providing truthful testimony as a witness or in affidavits and
participating in legal discovery at the request of the Company or its attorneys
without the necessity of subpoenas or formal legal process. The duties to be set
forth in the transition plan shall include, but not be limited to: (i)
continuation of the transition of the accounting and finance functions from you
to the new Chief Financial Officer; (ii) transitioning Company information and
knowledge to employees and members of the management, as necessary; and (iii)
transitioning partner and customer relationships to employees and members of the
management, as necessary. During the first year following the date hereof, you
shall provide to the Company the consulting services described in subsections
(a) and (b) above for up to 10 hours per week, with the aggregate number of
hours for such services not to exceed 250 hours; provided, however, that the
services described in subsections (c) and (d) above shall not be included in or
covered by any of the foregoing, and shall continue to be performed by you on an
as-needed basis following such one year period. Your cooperation shall also
include, but not be limited to, being available to meet and speak with officers
or employees of the Company and/or the Company’s counsel at reasonable times and
locations, executing accurate and truthful documents and taking such other
actions as may reasonably be requested by the Company and/or the Company’s
counsel to effectuate the foregoing.


4

--------------------------------------------------------------------------------

10.                 Company Property.  On the date hereof, you shall return to
the Company all Company property in your possession or use, including, without
limitation, all Company business plans, documents, files, fax machines,
printers, cell phones, iPads, desktop computer, credit cards, building-access
cards and keys, other electronic equipment, and any records, software or other
data from your personal computers or laptops which are not themselves Company
property, however stored, relating to the Company.


11.                Taxes.  Notwithstanding any provision of this Separation
Agreement to the contrary, the Company, its affiliates, subsidiaries,
successors, and each of their respective officers, directors, employees and
representatives, neither represent nor warrant the tax treatment under any
federal, state, local, or foreign laws or regulations thereunder (individually
and collectively referred to as the “Tax Laws”) of any payment or benefits
contemplated by this Separation Agreement including, but not limited to, when
and to what extent such payments or benefits may be subject to tax, penalties
and interest under the Tax Laws.


12.                 DeMedio Employment Agreement.  Except to the extent
expressly preserved herein, the provisions of the DeMedio Employment Agreement
are no longer binding on the Company or you and are hereby deemed null and void
subsequent to the date hereof. As used in this Agreement, the term, “DeMedio
Employment Agreement,” shall mean the Employment And Non-Competition Agreement
dated April 12, 2005, as amended by a First Amendment thereto dated May 11,
2006, a Second Amendment thereto dated March 13, 2007, a Third Amendment thereto
dated September 22, 2008, a Fourth Amendment thereto dated April 14, 2011, a
Fifth Amendment thereto dated as of July 1, 2011, a Sixth Amendment thereto
dated September 27, 2011, a Seventh Agreement thereto dated November 7, 2013,
the letter dated September 24, 2009 issued by the Company to you, and the
amendments approved by the Board on July 24, 2015 and July 29, 2015 relating to
your appointment as the Chief Services Officer of the Company and the increase
in your base salary, respectively.


5

--------------------------------------------------------------------------------

13.                Standstill Agreement.  You will not do any of the following,
directly or indirectly, without the prior written consent of the Company’s Board
for a period commencing on the date hereof and ending on October 13, 2018:


a.           acquire or seek to acquire, in the aggregate, more than one percent
(1%) of the then outstanding Common Stock or Series A Convertible Preferred
Stock of the Company (jointly and severally, the “Voting Securities”);


b.          solicit proxies (or written consents), become a “participant” in a
“solicitation,” as such terms are defined in Instruction 3 of Item 4 of Schedule
14A and Rule 14a-1 of Regulation 14A, respectively, under the Exchange Act or
join in or participate in any “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) soliciting proxies (or written consents) in each case with
respect to any Voting Securities of the Company in opposition to the
recommendation or proposal of the Board with respect to (i) the election of
directors to the Board, (ii) any Section 14a-8 shareholder proposals to be voted
on at an annual or special meeting of shareholders, or (iii) the amendment of
any provision of the Company’s Articles of Incorporation or By-laws;


c.            nominate persons for election to, or seek to remove any person
from, the Board or propose any other business at any annual or special meeting
of shareholders, or solicit written consents to take any action that would
require that notice to the Company be provided pursuant to Section 3.02 of the
Company’s By-laws;


6

--------------------------------------------------------------------------------

d.          seek to initiate or join in, directly or indirectly, any merger,
consolidation, recapitalization, liquidation or other business combination that
would be in opposition to the recommendation or proposal of the Board with
respect thereto;


e.           commence or encourage any derivative action in the name of the
Company or any class action against the Company with respect to any facts or
events relating to your resignation or the reasons therefor; or


f.            knowingly take any action to (i) advise, assist, encourage or
finance any person in connection with any of the foregoing, (ii) publicly
suggest or announce a desire to engage in a transaction that would result in any
of the foregoing, or (iii) waive, modify or amend any provision of this
paragraph 13.


Notwithstanding the foregoing, nothing in this Separation Agreement shall
prohibit or restrict you from (A) voting any or all of your Voting Securities of
the Company in your discretion, or (B) complying with any disclosure or other
obligations under the rules and regulations of the Securities and Exchange
Commission (“SEC”) or other securities laws.


14.                 Non-Disparagement.


(a)                In consideration of the  payments being made to you pursuant
to paragraphs 2 and 3 hereof, you agree that you will not express, orally or in
writing, any disparaging or unfavorable remarks, comments or criticisms with
regard to the Company and/or its directors, officers, executives, shareholders,
management, employees, agents, and representatives concerning any action taken
or statement made by any of them prior to the date of this Agreement. You
further agree that you will refrain from engaging in any publicity or any other
activity that damages or impairs, or could damage or impair, the business,
goodwill or reputation of the Company and its directors, officers, executives,
shareholders, management, employees, agents, or representatives concerning any
action taken or statement made by any of them prior to the date of this
Agreement. Your obligations under this sub-section shall not apply to and
nothing in this sub-section shall restrict you from making, expressing,
releasing, or encouraging any such statements in connection with or arising out
of (i) any legal action, claim, or proceeding whatsoever, including but not
limited to, any arbitration, audit, hearing, investigation, litigation or suit
(whether civil, criminal, administrative, judicial or investigative, whether
formal or informal, whether public or private) commenced, brought, conducted, or
heard by or before, or otherwise involving, any federal, state or local court or
governmental agency, department, board, body or arbitrator, or similar panel or
body, or (ii) compliance with or observance of any rule, law, regulation,
decree, or order.


7

--------------------------------------------------------------------------------

(b)                 The Company agrees that it will not express, orally or in
writing, any disparaging or unfavorable remarks, comments or criticisms with
regard to you concerning any action taken or statement made by you prior to the
date of this Agreement. The Company’s obligations under the prior sentence shall
not apply to and nothing in the prior sentence shall restrict the Company from
making, expressing, releasing, or encouraging any such statements in connection
with or arising out of (i) any legal action, claim or proceeding whatsoever,
including but not limited to, any arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted, or heard by or before, or otherwise involving, any federal,
state or local court or governmental agency, department, board, body or
arbitrator, or similar panel or body, or (ii) compliance with or observance of
any rule, law, regulation, decree, or order.


(c)                  The terms of this paragraph shall survive the termination
of this Agreement indefinitely.


8

--------------------------------------------------------------------------------

15.                Release.


a.           You agree that, in consideration of this Separation Agreement, you
hereby fully, forever, irrevocably and unconditionally remise, waive, release
and discharge any and all claims, rights, complaints, causes of action, suits,
damages, costs, attorneys’ fees, charges, liabilities, or obligations of any
kind, nature or description whatsoever, which you ever had, now have or may have
in the future against the Company and any of its subsidiaries or affiliated
companies, and their respective successors and assigns, current and former
officers, agents, directors, attorneys, representatives and employees, and their
respective successors and assigns, heirs, executors and personal and legal
representatives (jointly, the “Company Released Parties” or severally, a
“Company Released Party”), based on any act, event or omission occurring before
you execute this Separation Agreement arising out of, during or relating to your
employment or services with the Company or the termination of such employment or
services, or any other actions or omissions whatsoever taken by any Company
Released Party occurring from the beginning of time to the present.  This waiver
and release includes, but is not limited to, any claims which could be asserted
now or in the future, known or unknown, under: common law, including, but not
limited to, claims for attorneys fees, expenses, breach of express or implied
duties, wrongful termination, defamation, negligence, fraud, invasion of
privacy, promissory estoppel, interference with contractual relations, or
violation of public policy; any policies, practices, or procedures of the
Company; any federal or state statutes or regulations including, but not limited
to, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., the Civil Rights Act of 1866 and 1871, the Americans With Disabilities
Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income Security Act
(“ERISA”), 29 U.S.C. § 1001 et seq. (excluding those rights relating exclusively
to employee pension benefits as governed by ERISA), the Family and Medical Leave
Act, 29 U.S.C. § 2601 et. seq.; the Pennsylvania Human Relations Act; any
contract of employment, express or implied; and any provision of any other law,
common or statutory, of the United States, Pennsylvania or any applicable state.


9

--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing contained in this Separation Agreement
shall be deemed to release, acquit or discharge any Company Released Party from:
(i) claims to enforce this Separation Agreement; or (ii) claims to rights of
defense or indemnification, or to be held harmless, or coverage under the
directors and officers liability insurance or Company rights of indemnification
or claims of contribution or advancement of expenses that you have.


b.           For the purpose of implementing a full and complete release, you
understand and agree that this Separation Agreement is intended to waive and
release all claims, if any, which you may have and which you may not now know or
suspect to exist in your favor against any Company Released Party and this
Separation Agreement extinguishes those claims.


c.           By signing this Separation Agreement, you represent that you have
not, and will not in the future, commence any action or proceeding arising out
of the matters released hereby, and that you will not seek or be entitled to any
award of legal or equitable relief in any such action or proceeding that may be
commenced on your behalf; provided, however, that nothing contained herein shall
prevent or prohibit you from bringing an action and seeking relief to enforce
your rights under this Separation Agreement.  You further represent that you
understand and agree that the Company is under no obligation to offer this
Separation Agreement, and that you are under no obligation to consent to this
waiver and release of claims.


16.                Indemnification of You.  The Company hereby agrees that you
are entitled to coverage under, and use of, the Company’s existing directors and
officer’s liability insurance, rights to Company indemnification and claims to
contribution or advancement of expenses, subject to the terms of the applicable
existing insurance, applicable law, applicable agreement, and the by-laws or
articles of incorporation of the Company.


10

--------------------------------------------------------------------------------

17.                Intellectual Property. All documents, data, know-how,
designs, products, ideas, equipment, inventions, names, devices, marketing
information, marketing method, marketing means, materials, software programs,
hardware, configurations, information, or any other materials or data of any
kind developed by you on behalf of the Company or at its direction or for the
Company’s use, or otherwise devised, developed, created, or invented in
connection with your employment with the Company or your affiliation with the
Company (whether or not during normal working hours), are and shall remain the
sole and exclusive property of the Company, and you do not and shall not have
any right, title, or interest whatsoever thereto.  You hereby assign, transfer,
and convey to the Company all of your right, title and interest in and to any
and all such inventions, discoveries, improvements, modifications and other
intellectual property rights, and agree to effectuate, confirm, or evidence such
assignment, transfer and conveyance, including but not limited to, executing and
delivering any and all applicable forms, documents, or applications required
under any applicable copyright, patent, trademark, or other law, rule or
regulation.


18.                 Non-Solicitation. For a one (1) year period following the
date hereof, you shall not (a) directly or indirectly, attempt to hire, or hire,
any person employed by the Company; or (b) directly or indirectly, interfere
with the Company’s relations with any person employed by it.


19.                 Reference. At your request, the Company agrees to provide to
any prospective employer a reference.


11

--------------------------------------------------------------------------------

20.                Form 8-K. Within four business days following the Separation
Date, the Company shall file with the SEC a Current Report on Form 8-K, in the
form attached hereto as Exhibit “B,” reporting the events required to be
reported under Item 5.02 thereof.


21.                Severability.  If any provision of this Separation Agreement
is held by a court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall have no effect; provided, however, the
remaining provisions shall be enforced to the maximum extent possible.  Further,
if a court should determine that any portion of this Separation Agreement is
overbroad or unreasonable, such provision shall be given effect to the maximum
extent possible by narrowing or enforcing in part that aspect of the provision
found overbroad or unreasonable.


22.                 No Admission.  This Separation Agreement is not intended,
and shall not be construed, as an admission that either you or the Company have
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever.


23.                Specific Performance.  You and the Company acknowledge and
agree that irreparable injury to the other party hereto would occur in the event
any of the provisions of this Separation Agreement were not performed in
accordance with its specific terms or were otherwise breached, and that such
injury would not be adequately compensable in damages.  It is accordingly agreed
that you and the Company shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof and the other
party hereto will not take any action, directly or indirectly, in opposition to
the party seeking relief on the grounds that any other remedy or relief is
available at law or in equity, and each party further agrees to waive any
requirement for the security or posting of any bond in connection with such
remedy.  In the event any party brings an action to enforce or for breach of any
of the terms of this Separation Agreement, such action shall only be brought in
the Court of Common Pleas of Chester County, Pennsylvania, and you and the
Company agree to not object to the jurisdiction of that court to resolve the
dispute.


12

--------------------------------------------------------------------------------

24.                No Waiver.  Any waiver by any party of a breach of any
provision of this Separation Agreement shall not operate as or be construed to
be a waiver of any other breach of such provision or of any breach of any other
provision of this Separation Agreement.  The failure of a party to insist upon
strict adherence to any term of this Separation Agreement on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Separation Agreement.


25.                Successors and Assigns.  All the terms and provisions of this
Separation Agreement shall inure to the benefit of, and shall be enforceable by
and binding upon, the heirs, personal representatives, successors and assigns of
each of the parties hereto.  You may not assign either this Separation Agreement
or any of its rights, interest or obligations hereunder without the prior
written approval of the Company.


26.                Entire Agreement.  This Separation Agreement, including the
exhibits hereto, contains the entire understanding of the parties with respect
to the subject matter hereof and supersedes any and all agreements,
understandings and discussions, whether written or oral, between you and the
Company, including the DeMedio Employment Agreement, except to the extent that
it is expressly preserved herein, and the letter to you from the Company dated
October 14, 2015.  The terms and conditions of the Indemnification Agreement
dated May 10, 2007 by and between you and the Company shall remain in full force
and effect. There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings other than those expressly set forth in
this Separation Agreement.  This Separation Agreement may be amended only by a
written instrument duly executed by you and the Company or their respective
heirs, personal representatives, successors or assigns.  Each party and its or
his counsel cooperated and participated in the drafting and preparation of this
Separation Agreement and the documents referred to herein.  Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this Separation Agreement against any party that drafted or
prepared it is of no application and is hereby expressly waived by each of the
parties hereto, and any controversy over interpretations of this Separation
Agreement shall be decided without regard to events of drafting or preparation.


13

--------------------------------------------------------------------------------

27.                 Headings.  The paragraph headings contained in this
Separation Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Separation Agreement.


28.                 Notices.  All notices, demands and other communications to
be given or delivered under, or by reason of, the provisions of this Separation
Agreement shall be in writing and shall be deemed to have been given (a) when
delivered by hand (with written confirmation of receipt), (b) upon sending (on
the date sent if a business day, or if not sent on a business day, the first
business day thereafter) if sent by facsimile, with electronic confirmation
thereof, provided, however, that a copy is sent on the same day by registered
mail, return receipt requested, in each case to the appropriate mailing and
facsimile addresses set forth below, (c) one (1) day after being sent by a
nationally recognized overnight carrier to the addresses set forth below or (d)
when actually delivered if sent by any other method that results in delivery
(with written confirmation of receipt):


If to the Company:
         
USA Technologies, Inc.
   
100 Deerfield Lane, Suite 140
   
Malvern, PA 19355
 



14

--------------------------------------------------------------------------------




 
Attn: Stephen P. Herbert, Chief Executive Officer
   
Facsimile: 610-989-0704
       
If to Executive:
         
David M. DeMedio
   
95 Cherry Farm Lane
   
West Chester, PA 19382
 



in each case, or to such other address as the person to whom notice is given may
have previously furnished to the others in writing in the manner set forth in
this paragraph.


29.                Governing Law.  This Separation Agreement shall be governed
by and construed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania without reference to the conflict of laws principles thereof.


30.                Counterparts.  This Separation Agreement may be executed in
counterparts and by facsimile or e-mail in portable documents format (.pdf),
each of which shall be an original, but all of which together shall constitute
one and the same Separation Agreement.


31.                Signed Agreement. If the Company does not receive a copy of
this Separation Agreement which has been signed by you by no later than 5:00
p.m., Eastern Time, on Monday, October 19, 2015, this Separation Agreement shall
automatically, and without any further action on the Company’s part, become null
and void and withdrawn.


15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Separation Agreement as of
the date set forth below.



 
USA TECHNOLOGIES, INC.
     
Date: October 19, 2015
By:
/s/ Stephen P. Herbert
   
Stephen P. Herbert,
   
Chief Executive Officer



Date: October 19, 2015
/s/ David M. DeMedio
 
DAVID M. DEMEDIO



16

--------------------------------------------------------------------------------

EXHIBIT A
Form of Resignation letter


David M. DeMedio
95 Cherry Farm Lane
West Chester, PA 19382


October 19, 2015


USA Technologies, Inc.
100 Deerfield Lane
Suite 140
Malvern, PA 19355


To the Corporate Secretary of USA Technologies, Inc.:


I hereby resign from all positions held by me in USA Technologies, Inc. (the
“Company”) and each and every subsidiary or affiliate thereof, including from my
position as Chief Services Officer of the Company, effective on October 14,
2015.


 
Sincerely,
   
 
David M. DeMedio

 


 
17

--------------------------------------------------------------------------------

EXHIBIT B


Form of Current Report on Form 8-K


18

--------------------------------------------------------------------------------

SECURITIES AND EXCHANGE COMMISSION
Washington, D.C. 20549
 

--------------------------------------------------------------------------------


FORM 8-K


Current Report Pursuant to Section 13 or 15(d) of
The Securities Exchange Act of 1934
 

--------------------------------------------------------------------------------


Date of report (Date of earliest event reported): October 14, 2015


USA TECHNOLOGIES, INC.
(Exact name of registrant as specified in its charter)


Pennsylvania
001-33365
23‑2679963
     
(State or other jurisdiction of incorporation or organization)
(Commission File Number)
(I.R.S. Employer Identification No.)



100 Deerfield Lane, Suite 140
Malvern, Pennsylvania 19355
(Address of principal executive offices and zip code)


Registrant’s telephone number, including area code: 610-989-0340


n/a
Former name or former address, if changed since last report


Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions:





☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)




☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)




☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange
Act (17 CFR 240.14d-2(b))




☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange
Act (17 CFR 240.13e-4(c))




--------------------------------------------------------------------------------

Item 5.02. Departure of Directors or Certain Officers; Appointment of Certain
Officers; Compensatory Arrangements of Certain Officers


(b) Effective October 14, 2015, David M. DeMedio resigned as Chief Services
Officer of USA Technologies, Inc. (the “Company”).


(e) On October 19, 2015, the Company and Mr. DeMedio entered into a Separation
Agreement and Release (the “Separation Agreement”). Pursuant to the Separation
Agreement, Mr. DeMedio resigned as Chief Services Officer of the Company,
effective October 14, 2015. The Separation Agreement states that the Company
shall provide Mr. DeMedio with (i) an amount of $270,000, which is payable in
twenty-six equal consecutive payments of $10,384.62 on a bi-weekly basis; (ii)
an amount of $67,500, which is payable in four equal quarterly payments of
$16,875; (iii) a lump sum payment of the amount attributable to Mr. DeMedio’s
unused paid time off; (iv) group medical and dental insurance coverage for one
year to Mr. DeMedio and his eligible dependents at no cost to Mr. DeMedio other
than the employee contribution; (v) 28,659 shares of common stock which were
previously awarded to Mr. DeMedio, and which had not vested as of the date of
his resignation; and (vi) 60,000 non-qualified stock options, exercisable at
$1.80 per share, which were previously awarded to Mr. DeMedio, and which had not
vested as of the date of his resignation.


The Separation Agreement provides that, in consideration of the payments
described above, Mr. DeMedio shall cooperate with, and provide consulting
services to, the Company with respect to, among other things, transition and
succession matters and requests for information about the business of the
Company. During the first year following the date of the Separation Agreement,
Mr. DeMedio has agreed to provide consulting services of up to 10 hours per
week, with the aggregate number of hours not exceeding 250 hours.


The Separation Agreement provides that the confidentiality and restrictive
covenant provisions of Mr. DeMedio’s employment agreement, as amended, shall
remain in full force and effect in accordance with their terms. Mr. DeMedio has
released the Company and certain other parties from and against any and all
claims he may have.


The foregoing summary of the Separation Agreement does not purport to be
complete and is qualified in its entirety by reference to the Separation
Agreement which is filed hereto as Exhibit 10.1 and is incorporated herein by
reference.



--------------------------------------------------------------------------------

Item 9.01. Financial Statements and Exhibits


Exhibit 10.1                          Separation Agreement and Release  between
the Company and David M. DeMedio, dated October 19, 2015


SIGNATURES


Pursuant to the Securities Exchange Act of 1934, the Company has duly caused
this report to be signed on its behalf by the undersigned hereunto duly
authorized.



 
USA TECHNOLOGIES, INC.
   
Dated: October 20, 2015
By:
/s/Stephen P. Herbert
   
Stephen P. Herbert,
   
Chairman and Chief Executive Officer



Index to Exhibits

Exhibit No.
Description of Exhibit
   
10.1
Separation Agreement and Release  between the Company and David M. DeMedio,
dated October 19, 2015






--------------------------------------------------------------------------------